DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6, 8-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of reducing stress and pain, and a method for developing positive mood.  

For step 2(a)(i), the claims recite the step limitations of measuring an initial level of stress of a user, evaluating the initial level of stress or mood, displaying a math problem, instructing or completing the math problem by the user, displaying another math problem, instructing or completing the another math problem, and re-measuring level of stress or mood.  Steps (a)-(f) fall under the abstract idea of grouping or organizing human activity that amounts to managing personal behavior or following instructions/rules.  These limitations meet the judicial exception of being abstract comparable to In re Smith, 815 F. 3d 816 (Fed. Cir. 2016) where rules/instructions to a wagering game were determined to be abstract and patent ineligible subject matter.  Furthermore, the recited limitations of completing math problems encompass performing the steps in the human mind; mental processeses) also falls under one of the 3 enumerated groupings of abstract ideas.



For step 2(b), the specific additional elements of a camera, display device processor, and smart phone are not sufficient to amount to significantly more than the judicial exception.  U.S. Patent Application No. 2017/0011258, to Pitre et al. discloses the use of a camera to take an image of a user’s face, to establish an initial state, including stress.  A processor, which may include a smart phone collects and analyzes facial expression data.  U.S. Patent Application No. 2017/0060927, to Cellier et al., discloses analyzing facial images of a user in a process begun by having the user acknowledge a positive activity (favored music).  The method steps may be guided by determination of positive/negative reaction based on processor analysis of the user’s facial expression.  A negative reaction, determined by a facial expression, directs the system to repeat steps of displaying input (playing music) to the user.  U.S. Patent 7,246,081, to Hill, discloses a method of detecting a Duchenne smile with camera and detection action units (processors) after responding to questions: the participant is instructed to look into the camera when answering questions.  The examiner notes that limitations directed to diverting working memory resources away from stress circuits of the brain is a result, which would naturally follow from the claimed 

Therefore, when considered separately and in combination, these additional elements are not sufficient to amount to significantly more that the judicial exception of an abstract idea.  Claims 1-2, 5, 6, and 8-19, and 21-24, taken as a whole, are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and are rejected  under 35 USC § 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        26 August 2021